Case: 12-11066      Date Filed: 03/13/2013      Page: 1 of 39

                                                                                [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            _________________________

                                    No. 12-11066
                             _________________________

                     D.C. Docket No. 3:10-cr-00023-TCJ-TEM-1

UNITED STATES OF AMERICA,

                                                                        Plaintiff-Appellee,

                                           versus

TONY DEVAUGHN NELSON,

                                                                     Defendant-Appellant.

                             _________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                     (March 13, 2013)

Before WILSON and HILL, Circuit Judges, and HUCK, * District Judge.

HUCK, District Judge:



       *
         Honorable Paul C. Huck, Senior United States District Judge for the Southern District
of Florida, sitting by designation.
              Case: 12-11066     Date Filed: 03/13/2013    Page: 2 of 39

      Tony Nelson, a former member of the Jacksonville Port Authority’s

(JaxPort[’s]) board of directors, was convicted in the Middle District of Florida for

honest-services mail fraud under 18 U.S.C. §§ 1341 and 1346, federal funds

bribery under 18 U.S.C. § 666(a)(1)(B), conspiracy to commit mail fraud and

bribery under 18 U.S.C. § 371, and several other crimes predicated on these

offenses. On appeal, he challenges his convictions on three grounds. First, Nelson

argues that the fraud and bribery statutes under which he was convicted are

unconstitutionally vague as applied in this case because they fail to describe the

nature and scope of the fiduciary obligations owed by public officials to the

public—i.e. they lack an “ascertainable standard” by which Nelson and the jury

could have determined whether his conduct was unlawful. Second, Nelson argues

that he is entitled to a new trial because the district court improperly instructed the

jury on what constitutes a “bribe” for purposes of his honest-services and federal

funds bribery charges. Finally, Nelson argues that the district court committed

reversible error by admitting the testimony of JaxPort’s director of procurement,

Louis Naranjo, which he asserts allowed the jury to convict him on the basis of

uncharged conduct.

      Upon review of the parties’ briefs and the record, and with the benefit of oral

argument, we affirm.




                                           2
               Case: 12-11066        Date Filed: 03/13/2013      Page: 3 of 39

                                               I.

       JaxPort is an independent agency and political subdivision of the State of

Florida and is responsible for the development and maintenance of Jacksonville’s

public seaport terminals. The agency is governed by a seven-member, all-

volunteer board. The Mayor of Jacksonville appoints four members, and the

Governor of Florida appoints three others. The board elects a chairman, who leads

the board. Board members serve four-year terms and may serve a maximum of

two terms. JaxPort has a staff of approximately 150 employees and several

officers, including a chief executive officer, who reports to the board.

       Nelson was appointed to the board in 2001 by Jacksonville Mayor John

Delaney and served as chairman of the board from March 2006 until September

2007. He remained a member of the board until resigning in 2008 amid allegations

that he solicited and accepted bribes from one of JaxPort’s private dredging

contractors, Subaqueous Services, Inc. (“SSI”), and its owner, Lance Young.

These allegations, which we summarize here, led to an FBI investigation and

ultimately to this criminal action.1

       Nelson was introduced to Young in the fall of 2005 by another JaxPort board

member, Marty Fiorentino, at Young’s Jacksonville Jaguars luxury suite. At the

       1
          We recount the facts as the jury found them. We also describe here certain undisputed
facts that, while unnecessary to the jury’s verdict, are otherwise relevant to this appeal. Where
helpful, such as where we recount a witness’s characterization of events or a witness’s testimony
involving statements made to him or her by someone else, we indicate who testified to that fact.
                                               3
              Case: 12-11066     Date Filed: 03/13/2013    Page: 4 of 39

time, Fiorentino, a Jacksonville attorney and lobbyist, was under contract with

Young to lobby on behalf of SSI in the Jacksonville area. For these services,

Young paid Fiorentino $5,000 per month. According to Nelson, Fiorentino told

him that the City of Jacksonville’s Deputy General Counsel and Co-Ethics Officer,

Steven Rohan, advised Fiorentino that he could lobby on behalf of SSI so long as

he abstained from voting on matters involving SSI or Young.

      Following their initial meeting, Young and Nelson became friendly,

speaking by telephone on a weekly basis and socializing regularly. Nelson was a

frequent guest in Young’s Jaguars suite, and whenever Young was in Jacksonville

they would have dinner at Young’s expense. Although they did not yet have a

formal understanding that Nelson would help SSI with its business at JaxPort,

Nelson offered Young advice on submitting bids for JaxPort projects. For

example, Young testified that, in the fall of 2005, Nelson suggested that SSI

include in its first bid proposal a provision for participation by “disadvantaged”

contractors, which was supposed to improve the chances of SSI’s bid being

selected. Although JaxPort did not accept this initial bid, Nelson would credit the

success of SSI’s subsequent bids, at least in part, to this advice.

      Around the same time, Nelson urged JaxPort staff to retain SSI for dredging

work. Louis Naranjo, JaxPort’s director of procurement, testified that in

November 2005 JaxPort’s chief financial officer, Ron Baker, asked Naranjo to


                                           4
               Case: 12-11066       Date Filed: 03/13/2013       Page: 5 of 39

attend a meeting with Nelson at Nelson’s downtown Jacksonville office.2

According to Naranjo, Nelson complained about the performance of JaxPort’s

dredging contractor, SeaTech, and told Naranjo that he should cancel JaxPort’s

contract with the company. Naranjo testified that he responded by telling Nelson

that he saw no reason to cancel the SeaTech contract and that, in any event, he did

not have such authority. In response, Nelson told Naranjo that if Naranjo could not

cancel the contract, Nelson would find someone else who could. Naranjo further

testified that Nelson told him that SSI was “ready to go and could do this work.”

       Meanwhile, Young grew frustrated because Fiorentino was, in Young’s

view, not doing enough to help SSI at JaxPort. Young testified that Fiorentino was

“really good at introducing [him] to people” but “wasn’t doing anything for

[him]”—“there was no movement on [his] problem.” Young added that, in the

summer of 2006, when he told Fiorentino he was not going to renew their

agreement, Fiorentino suggested that he speak with Nelson, who by then was

chairman of the JaxPort board.

       According to Young, when he expressed to Nelson his disappointment with

Fiorentino, Nelson responded that he was getting “twice as much” done for Young

and SSI than Fiorentino ever did. Young further testified that Nelson told him that


       2
         As discussed below, Nelson argues that Naranjo’s testimony concerning the content of
this meeting, which predates the alleged conspiracy, should not have been allowed into evidence.
This argument forms the basis for Nelson’s third ground for reversal.
                                               5
                Case: 12-11066    Date Filed: 03/13/2013   Page: 6 of 39

he “wanted to be on the payroll,” which Young understood to be a solicitation for a

bribe.

         After considering Nelson’s request and discussing the matter with his state-

wide lobbyist, Frank Bernadino, Young arranged to retain Nelson as a “consultant”

through Bernadino’s company, the Wren Group, at a rate of $8,500 per month. To

avoid making payments directly to Nelson, Young paid Nelson’s fees to Wren

Group, which in turn paid Nelson through Nelson’s company, Ja-Ash, Inc.

Regular payments were made in this fashion from August 2006 through the

summer of 2007, after which time, according to Young, he and Nelson agreed that

Nelson would be paid through a deferred, lump-sum payment. According to

Young, this new arrangement was put in place because SSI had to discontinue all

lobbying activities in anticipation of the sale of SSI to Orion Marine Group, which

left Young without a method of paying Nelson through Wren Group. Young told

Nelson that he would be paid in full following the sale of SSI. In accordance with

their agreement, Young gave Nelson a check for $50,000 in March 2008.

         The testimony presented at trial reflects that, although Nelson never voted

on an SSI contract while receiving payments from the company, he was frequently

called upon by Young to help SSI with various other matters before JaxPort.

Young testified, for example, that he asked Nelson for his assistance in persuading

JaxPort to approve a change order to one of SSI’s dredging contracts. According


                                            6
              Case: 12-11066    Date Filed: 03/13/2013   Page: 7 of 39

to Young, Nelson later reported that he made several phone calls to unspecified

JaxPort staff members and assured Young that the change order would be

approved. The change order, which was indeed approved in September 2007,

added almost $150,000 of work to SSI’s contract.

      Young also testified that Nelson agreed to help SSI obtain early release of

approximately $585,000 in “retainage” (a portion of the earned contract price

withheld until project completion) under a contract with JaxPort. JaxPort’s

manager of contracts and administration, Elaine Varnot, corroborated this

testimony, stating that she was instructed by JaxPort’s director of finance and the

project manager to release the retainage funds to SSI (through SSI’s general

contractor for the project), which she eventually did. Varnot added that, in her

experience, the making of such an exception was unprecedented. Other examples

of matters in which Nelson apparently intervened on SSI’s behalf include instances

where he requested that JaxPort increase the price of its contract with SSI to

account for increased fuel costs (a request that was ultimately denied) and where

he requested that SSI be paid on particular claims.

      Nelson’s relationship with Young and SSI did not go unnoticed. In response

to complaints from other JaxPort vendors about the alleged conflict of interest, in

February 2007, Baker called a private meeting with JaxPort staff to discuss the

Nelson-SSI relationship. At that meeting, Baker directed JaxPort’s ethics officer,


                                          7
                Case: 12-11066        Date Filed: 03/13/2013      Page: 8 of 39

Linda Williams, to conduct an investigation. That same day, Nelson met with the

City of Jacksonville’s general counsel, Cindy Laquidara, to discuss the

accusations. Laquidara testified that Nelson told her that he and SSI once

submitted a joint bid for a project through the United States Army Corps of

Engineers (“Corps”), but that the bid failed. Nelson did not disclose that he was

also receiving payments from SSI for “consulting” services. Based on these

representations, Laquidara sent an email to Nelson advising him that his

relationship with SSI did not present any conflicts of interest; Nelson then

forwarded the email to Baker. Nelson also denied having a business relationship

with SSI or Young (beyond the Corps bid) in his conversations with Williams and

others. Recordings of Nelson’s meeting with Williams reflect that he denied ever

receiving “a dollar, a penny, or a nickel” from SSI.

      By February 2008, the FBI had begun intercepting Nelson’s calls with

Young.3 In these recordings, Nelson and Young are heard discussing, among other

things, Young’s negotiations to sell SSI to Orion and how the new ownership

would affect the level of access that Nelson was willing to provide the company at

JaxPort. Nelson suggested that, without Young, Orion would not enjoy the same

level of access that SSI had enjoyed in the past, which prompted a discussion about

possible arrangements whereby Nelson could continue to work on behalf of the


      3
          Recordings of these calls were introduced at trial through Young.
                                                8
                Case: 12-11066       Date Filed: 03/13/2013       Page: 9 of 39

company. Under one suggestion, Young, as a consultant to Orion, would have

facilitated payments between Orion and Nelson, as Bernardino had done through

the Wren Group. However, both Nelson and Young were concerned that, because

Orion was such a large company, Nelson would not have the same “coverage” with

Orion as he had with SSI. For this reason, Nelson and Young also discussed the

possibility of presenting “opportunities” to a company named Manson

Construction, an Orion competitor.

       Before these opportunities materialized, however, Nelson and Young were

approached by the FBI and were specifically asked about their relationship.

Angela Kapala-Hill, the FBI Special Agent who conducted the interviews, testified

that Young initially claimed that the $50,000 payment was for a “consulting fee,”

while Nelson claimed that it was a loan. Nelson also denied having a business

relationship with SSI. However, according to Kapala-Hill, Nelson would later

acknowledge that the payment was for providing SSI with “access” at JaxPort, and

that, without these payments, he would not have helped the company to the extent

that he did.4 Kapala-Hill further testified that Nelson admitted to knowing that the

payments were illegal. 5


       4
        Young, who would become a cooperating witness for the Government, also eventually
admitted that the payments were for providing access to JaxPort.
       5
         On cross-examination, Kapala-Hill acknowledged that the word “bribe” did not appear
in any of the Government’s notes of her interviews with Nelson. She also acknowledged that the
notes from one of the interviews, prepared by another agent present at the meeting, reflected that
                                                9
              Case: 12-11066      Date Filed: 03/13/2013     Page: 10 of 39

       In January 2010, a grand jury indicted Nelson on one count of conspiracy to

commit honest-services mail fraud, bribery, and money laundering (18 U.S.C. §

371); twelve counts of mail fraud based on checks mailed to Nelson through the

Wren Group (18 U.S.C. §§ 1341, 1346); eleven counts of money laundering based

on the same checks (18 U.S.C. § 1956(a)(1)(B)(I)); twelve counts of federal-funds

bribery (18 U.S.C. § 666(a)(1)(B)); and one count of making a false statement to

an FBI agent (18 U.S.C. § 1001).6 At the conclusion of a three-week trial, the jury

found Nelson guilty on all but one count of mail fraud. This appeal followed.

                                            II.

       Nelson challenges his conviction on three grounds. First, echoing concerns

expressed in Justice Scalia’s concurring opinion in Skilling v. United States, 130 S.

Ct. 2896 (2010), Nelson argues that the mail fraud and bribery statutes under

which he was convicted, 18 U.S.C. §§ 1341, 1346, 666(a)(1)(B), are

unconstitutionally vague as applied to his conduct. Second, Nelson argues that the

district court’s instructions to the jury on his honest-services mail fraud and federal

program bribery counts were plainly erroneous because, according to Nelson, the

instructions effectively provided, in a circular fashion, that “Nelson took a bribe if



Nelson said that he “now” knows that the payments were “wrong,” with the word “now”
underlined.
       6
        Counts 37-43, which charged Nelson with a separate fraud scheme, were severed and
dismissed after trial.
                                            10
             Case: 12-11066      Date Filed: 03/13/2013    Page: 11 of 39

he had the intent to do so and had the requisite intent if he in fact took a bribe,”

leaving the jury to speculate as to an essential point of law—i.e. what constitutes a

“bribe.” Lastly, Nelson argues that the district court abused its discretion in

admitting Naranjo’s testimony about his November 2005 meeting with Nelson

because the events described by Naranjo relate to uncharged conduct that preceded

the alleged conspiracy. We address these issues in turn.

A.    Void for Vagueness

      We review whether §§ 1341, 1346, and 666(a)(1)(B) are unconstitutionally

vague as applied to Nelson’s conduct de novo. See United States v. Wayerski, 624

F.3d 1342, 1347 (11th Cir. 2010). As an outgrowth of the Fifth Amendment’s Due

Process Clause, we have held that “[a] statute is void for vagueness if it fails to

define the criminal offense [1] with sufficient definiteness that ordinary people can

understand what conduct is prohibited and [2] in a manner that does not encourage

arbitrary and discriminatory enforcement.” United States v. Tobin, 676 F.3d 1264,

1278 (11th Cir. 2012) (internal quotation marks omitted). We have also

recognized, however, that “[s]tatutes are not automatically invalidated as vague

simply because difficulty is found in determining whether certain marginal

offenses fall within their language.” United States v. Duran, 596 F.3d 1283, 1290

(11th Cir. 2010) (quoting United States v. Nat’l Dairy Prods. Corp., 372 U.S. 29,

32 (1963)) (internal quotation marks omitted). Where the law is definite, the


                                           11
                Case: 12-11066        Date Filed: 03/13/2013        Page: 12 of 39

general rule is that knowledge of the law is presumed; ignorance of the law or a

mistake of law is no defense to a criminal prosecution. Id.

       According to Nelson, all three statutes share the same infirmity: as applied

to the facts of his case, each lacks a “clear criterion of guilt” distinguishing

between lawful and unlawful conduct. Specifically, Nelson argues that, because

his convictions for mail fraud and bribery ultimately rested upon allegations of

“honest-services” fraud under § 1346, the absence of language in the statute

describing the character and scope of the fiduciary relationship from which the

honest-services obligation arises precluded Nelson (and the jury) from determining

whether his relationship with Young and SSI was prohibited.7 This indeterminacy,


       7
          The federal mail fraud statute prohibits the use of the mails in furtherance of a “scheme
or artifice to defraud.” 18 U.S.C. § 1341. The “honest-services amendment,” 18 U.S.C. § 1346,
modifies the federal mail fraud statute to allow the United States to predicate a mail fraud charge
on a “scheme or artifice to deprive another of the intangible right of honest services.” Thus, as
modified, § 1341 provides in relevant part:

               Whoever, having devised or intending to devise any scheme or
               artifice to [deprive another of the intangible right of honest
               services], for the purpose of executing such scheme or artifice or
               attempting so to do, places in any post office or authorized
               depository for mail matter, any matter or thing whatever to be sent
               or delivered by the Postal Service, . . . or takes or receives
               therefrom, any such matter or thing . . . shall be fined under this
               title or imprisoned not more than 20 years, or both.

In this case, the honest-services statute also potentially modifies the federal funds bribery statute,
18 U.S.C. § 666(a)(1)(B), which makes it a crime to “corruptly” demand, solicit, or accept a
bribe. The jury in this case was instructed that, “[t]o act ‘corruptly’ means to act voluntarily,
deliberately and dishonestly to either an unlawful end or result or to use an unlawful means to
accomplish an otherwise lawful end or result.” Nelson could thus be found to have acted
“corruptly” under the bribery statute if he intended to deprive another of the right to his honest
services.
                                                 12
               Case: 12-11066       Date Filed: 03/13/2013       Page: 13 of 39

he adds, allowed the jury to determine his guilt “based on the ‘personal

predilections’ of its members,” and enabled the Government to prosecute him in a

discriminatory fashion. 8

       As discussed below, because Nelson’s argument hinges on the supposed

vagueness of the honest-services statute, we do not write on a clean slate. To

frame our discussion, we first summarize the history of the honest-services

doctrine and the relevant parts of the Supreme Court’s decision in Skilling, which

upheld § 1346 against a facial challenge on due process grounds through a limiting

construction of that statute. Second, in light of the majority’s reasoning in that

case, we consider whether there is merit to Nelson’s contention that the facts

surrounding his arrest and conviction are such that it would violate due process to

uphold his convictions under §§ 1341, 1346, and 666(a)(1)(B).

                                               1.

       The honest-services doctrine arose from various decisions interpreting the

phrase “scheme or artifice to defraud” in the original mail fraud statute as

encompassing not only deprivations of money or property but also certain

“intangible rights.” See Skilling, 130 S. Ct. at 2926. “Honest-services” fraud,

these courts reasoned, differed from traditional fraud in that the victim of the fraud


       8
        Nelson argued and lost a motion to dismiss for selective prosecution at trial. He does
not appeal that ruling here.


                                               13
             Case: 12-11066     Date Filed: 03/13/2013    Page: 14 of 39

did not necessarily suffer a loss of money or property. See, e.g., Shushan v. United

States, 117 F.2d 110, 119 (5th Cir. 1941). For example, “if a city mayor (the

offender) accepted a bribe from a third party in exchange for awarding that party a

city contract, yet the contract terms were the same as any that could have been

negotiated at arm’s length, the city (the betrayed party) would suffer no tangible

loss.” See Skilling, 130 S. Ct. at 2926. In that example, the actionable harm

derived from “the denial of that party’s right to the offender’s ‘honest services.’”

Id. (quoting United States v. Dixon, 536 F.2d 1388, 1400 (2d Cir. 1976)).

      In 1987, however, the development of the “intangible rights” line of cases,

and thus the honest-services doctrine, came to a halt with the Supreme Court’s

decision in McNally v. United States, 483 U.S. 350 (1987). The McNally Court

held that the mail fraud statute must be read as limited in scope to the protection of

property rights. Id. at 360. “If Congress desires to go further,” the Court added, “it

must speak more clearly than it has.” Id.

      Congress responded the following year by adopting § 1346, which provides:

“For the purposes of [Chapter 63 of Title 18 of the United States Code (“Mail

Fraud and Other Fraud Offenses”)], the term ‘scheme or artifice to defraud’

includes a scheme or artifice to deprive another of the intangible right of honest

services.” In effect, the statute restored the mail fraud statute to its pre-McNally

position and incorporated those decisions of the courts of appeals recognizing an


                                          14
               Case: 12-11066         Date Filed: 03/13/2013       Page: 15 of 39

intangible right to honest services. Skilling, 130 S. Ct. at 2928; United States v.

Walker, 490 F.3d 1282, 1297 n. 16 (11th Cir. 2007).

       Against this background, Jeffrey Skilling, the former Chief Executive

Officer of Enron Corporation, appealed his conviction in the Southern District of

Texas for conspiracy to commit honest-services wire fraud under § 1346, arguing

that § 1346 was unconstitutionally vague in violation of the Fifth Amendment. 9

Styling his argument as a facial, rather than as an as-applied challenge to the

statute, Skilling identified what he believed were fatal indeterminacies in § 1346

and the decisional law it incorporated. Of relevance here, Skilling claimed that the

pre-McNally honest-services cases, and thus the statute itself, failed to address or

were in conflict on various core issues, such as whether the obligation to provide

honest services extends only to persons taking “official action” and whether the

use of the fiduciary position to accomplish the alleged fraud is a necessary element

of the offense. See Brief for Petitioner at 40–42, 130 S. Ct. 2896 (2010). “Without

consensus on these basic questions,” Skilling maintained, “any argument that the

statute codified a single, coherent, preexisting conception of honest services—a

conception obviously available to ordinary persons from prior caselaw—falls apart

completely.” Id. at 42.


       9
          Skilling also argued that § 1346 did not reach his conduct (artificially inflating stock
prices to profit from increased salary and bonuses).


                                                 15
               Case: 12-11066        Date Filed: 03/13/2013        Page: 16 of 39

       While acknowledging that Skilling’s argument “ha[d] force,” as the pre-

McNally cases “were not models of clarity or consistency,” the Supreme Court

held that any vagueness concerns regarding § 1346 could be obviated through a

limiting construction of the statute. Id. at 2929 – 21. “The ‘vast majority’ of the

honest-services cases,” the Court observed, “involved offenders who, in violation

of a fiduciary duty, participated in bribery or kickback schemes.” Id. at 2930

(citing United States v. Runnels, 833 F.2d 1183, 1187 (6th Cir. 1987)).10 By

limiting the scope of § 1346 to these “core” pre-McNally applications, the Court

found that § 1346 did not present any due process concerns, either in terms of fair

notice or the risk of arbitrary and discriminatory enforcement. Id. at 2931– 33.

The Court concluded: “[a] criminal defendant who participated in a bribery or

kickback scheme, in short, cannot tenably complain about prosecution under §

1346 on vagueness grounds.” Id. at 2934. 11

       Writing separately, Justice Scalia responded that, even if the pre-McNally

honest-services doctrine could be pared down to a bribery and kickback core (he




       10
          Surveying various pre-McNally decisions, the Court noted that the circuit courts
uniformly described bribery and kickbacks as the “core,” “most obvious,” “typical,” “clear-cut,”
and “uniform[]” forms of honest-services fraud. Id. at 2931.
       11
           Despite upholding the constitutionality of the honest-services statute, the Court vacated
Skilling’s conviction on the basis that, following the limiting construction of § 1346, his conduct
did not lie within the reach of the statute.


                                                16
               Case: 12-11066         Date Filed: 03/13/2013        Page: 17 of 39

believed it could not), 12 limiting the statute in this manner would still not solve its

“most fundamental indeterminacy: the character of the ‘fiduciary capacity’ to

which the bribery and kickback restriction applies.” Id. at 2938 (Scalia, J.,

concurring in part and concurring in judgment). “What,” he asked rhetorically, “is

the criterion of guilt?” Id. at 2939. Without a clear answer to this question (among

others), Justice Scalia reasoned, § 1346 did not give sufficient notice of the

conduct prohibited under the statute.13

       The majority responded to this argument in a footnote, explaining that

debates concerning the source and scope of fiduciary duties were “rare” in pre-

McNally bribery and kickback cases, and that “[t]he existence of a fiduciary

relationship, under any definition of that term, was usually beyond dispute.” Id. at

2931 n. 41. As examples, the Court cited the relationships between public

officials and the public, employers and employees, and union officials and union

members. Id. Later in the opinion, the Court added that, “[a]s to fair notice . . . it

has always been ‘as plain as a pikestaff that’ bribes and kickbacks constitute




       12
           Justice Scalia remarked: “Perhaps it is true that ‘Congress intended § 1346 to reach at
least bribes and kickbacks. That simply does not mean, as the Court now holds, that § 1346
criminalizes only bribery and kickbacks.” Id. at 2939 (Scalia, J., concurring in part and
concurring in judgment) (emphasis in original) (internal citations omitted).
       13
            Justice Scalia concurred with the majority in that he agreed that Skilling received a fair
trial and that Skilling’s honest-services conviction should be reversed. Unlike the majority,
however, Justice Scalia would have vacated Skilling’s conviction on constitutional grounds.
                                                 17
             Case: 12-11066      Date Filed: 03/13/2013    Page: 18 of 39

honest-services fraud, and the statute’s mens rea requirement further blunts any

notice concern.” Id. at 2933 (internal citations omitted).

                                           2.

      Against this narrow framework, Nelson challenges his convictions below on

an as-applied basis, arguing that the scope of his fiduciary obligations to JaxPort

were indeterminate under §§ 1341, 1346, and 666(a)(1)(B). As a result, Nelson

argues, he and the jury were left without any criterion by which to judge whether

the payments he received from Young and SSI were proper, such as legitimate

payments to a lobbyist, or improper, such as bribes. Further, he argues, the jury

was left without any guidance in determining whether he acted with “corrupt

intent” or the “intent to defraud,” as is required under these statutes.

      Nelson emphasizes that his is not a “prototypical” bribery case where

“neither the financial relationship between the public official and his payor nor the

acts performed by the official on behalf of the payor are legitimate . . . .” Rather,

he argues, this is a case where “neither the existence of a contractual financial

relationship with a public official nor the conduct engaged in by the public official

is—without more—illegitimate.” To this point, Nelson notes that, as an unpaid

and part-time board member, he was allowed to do business with companies that

contract with JaxPort, provided only that he abstain from voting on any matters in

which he might have a conflict of interest. He adds that, as a board member, he


                                           18
             Case: 12-11066     Date Filed: 03/13/2013    Page: 19 of 39

never voted on a contract under which Young or SSI stood to benefit, and that, for

much of his tenure, all of JaxPort’s contracts with private companies were

approved by JaxPort’s staff, rather than by its board.

      Of course, that this case is not “prototypical,” or that Nelson claims that he

did not personally know that his conduct was unlawful, does not necessarily mean

that the statutes under which he was convicted are unconstitutional as applied.

“Void for vagueness simply means that criminal responsibility should not attach

where one could not reasonably understand that his conduct is proscribed.” United

States v. Nat’l Dairy Prods. Corp., 372 U.S. 29, 32 (1963) (emphasis added). It

does not mean that the statute must define every factual situation that may arise.

United States v. Biro, 143 F.3d 1421 (11th Cir. 1998). The existence of “marginal

cases in which it is difficult to determine the side of the line on which a particular

fact situation falls is no sufficient reason to hold the language too ambiguous to

define a criminal offense.” Id. at 1430 (quoting United States v. Petrillo, 331 U.S.

1 (1947) (internal quotation marks omitted)). Moreover, ignorance of the fact that

one’s conduct is a violation of the law is no defense to criminal prosecution.

United States v. Duran, 596 F.3d 1283, 1291 (11th Cir. 2010) (citing Cheek v.

United States, 498 U.S. 192 (1991)).

      In light of these principles, as well as the majority’s reasoning in Skilling,

we conclude that the statutes at issue gave Nelson adequate notice of the conduct


                                          19
               Case: 12-11066        Date Filed: 03/13/2013       Page: 20 of 39

they prohibit. At the outset, we note that the supposed “indeterminacies” that

Nelson highlights in these provisions—namely, the absence of statutory language

or pre-McNally caselaw explicitly defining the scope of the honest-services

obligation—were acknowledged by the Skilling majority and found insufficient to

warrant striking down § 1346 on vagueness grounds. We thus reject Nelson’s

contention that “the issues raised by Justice Scalia were simply not addressed by

the majority, and thus remained as problems for the lower courts to address in the

future.”

       While it is true that Skilling does not foreclose an as-applied challenge to the

§ 1346 (or to other statutes under which criminality may depend on whether the

defendant intended to violate his or her duty of honest services), we are mindful of

the Supreme Court’s observation that defendants charged with bribery or

kickbacks face an uphill climb in arguing they did not and could not reasonably

understand that their conduct was illegal under the statute. We are similarly

reluctant to find § 666(a)(1)(B) unlawful as applied, as Nelson’s challenge to the

federal funds bribery statute is essentially the same as his challenge to the mail

fraud and honest-services provisions.14



       14
           Nelson seems to argue that, because § 666(a)(1)(B) required that the jury find that he
acted “corruptly,” the indeterminacy of his fiduciary obligations under the honest-services statute
spill over into his federal funds bribery charges. We note that we recently held that the phrase
“corrupt[] . . . intent to influence or reward” in the bribery context is unambiguous, particularly
in light of statute’s scienter requirement. See United States v. Benner, 442 F. App’x 417, *1
                                                20
              Case: 12-11066       Date Filed: 03/13/2013      Page: 21 of 39

       Simply put, we find that there is nothing in the nature of Nelson’s conduct or

his role on the JaxPort board, in particular, that separates him from those similarly

charged with bribery who, according to the Supreme Court, “cannot tenably

complain about . . . vagueness.” Nelson’s case is not exceptional. In the first

place, though he was not paid for his work as a JaxPort board member and worked

only part time, Nelson does not dispute that he was a public official. As we have

previously held, “[p]ublic officials inherently owe a fiduciary duty to the public to

make governmental decisions in the public’s best interest.” United States v. de

Vegter, 198 F.3d 1324, 1328 (11th Cir. 1999) (citing United States v. Lopez-Lukis,

102 F.3d 1164, 1169 (1997)). Indeed, we have described bribery of a public

official as the “paradigm case” of honest-services fraud. United States v.

Langford, 647 F.3d 1309, 1321 (11th Cir. 2011).

       Further, the evidence presented at trial reflects that Nelson agreed to

represent SSI’s interests before JaxPort in exchange for monthly payments routed

through a middleman. While we have not held that a quid pro quo exchange is

required in all honest-services cases, the existence of such an arrangement

undoubtedly blunts any argument that the defendant lacked notice that his conduct

was unlawful. This “classic” bribery and kickback scenario, like the scheme at



(11th Cir. 2011) (affirming the defendant’s conviction under 18 U.S.C. § 215(a)(1)). Accord
United States v. McElroy, 910 F.2d 1016, 1021 (2d Cir. 1990).


                                              21
               Case: 12-11066        Date Filed: 03/13/2013        Page: 22 of 39

issue in McNally, is squarely within the range of conduct that Congress aimed to

prohibit through the passage of § 1346. See Skilling, 130 S. Ct. at 2922.15

       We also find unpersuasive Nelson’s argument that §§ 1341, 1346, and

666(a)(1)(B) are vague as applied because these statutes and the cases interpreting

them do not explicitly limit their application to bribes and kickbacks taken in

connection with the performance of one’s “official” or “customary” powers or

duties. Even if, for argument’s sake, we were to find the statutes vague in this

regard, Nelson’s argument assumes that his actions did not involve the exercise of

his official or customary powers. 16 We disagree. For purposes of the honest-

services and federal funds bribery statutes, a board member who uses his position

of authority to direct or influence someone else in his organization to do something

       15
           In finding that Congress intended to “reverse” McNally on its facts,” the Skilling
majority rejected the Government’s argument that § 1346 proscribes all “undisclosed self-
dealing by a public official or private employee—i.e. the taking of official action by the
employee that furthers his own undisclosed financial interests while purporting to act in the
interests of those to whom he owes a fiduciary duty.” 130 S. Ct. at 2932 (internal quotation
marks omitted). Nelson argues that several of our earlier decisions, upon which we rely today,
similarly recognize an unrestrained “undisclosed conflict of interest” theory of honest-services
fraud. See, e.g., Lopez-Lukis, 102 F.3d at 1169 (“If the official secretly makes his decision
based on his own personal interests . . . the official has defrauded the public of his honest
services.”). See also Langford, 647 F.3d 1309 at 1321–22. We do not read these decisions so
broadly. These cases did not involve a “mere failure to disclose a conflict of interest.” See
Skilling, 130 S. Ct. at 2932. Rather, all of these cases, like the instant case, involved public
officials who solicited or accepted bribes or kickbacks—“classic honest services fraud that
existed before, and after, Skilling.” See Langford, 647 F.3d at 1322 n 9.
       16
          Nelson stresses that the evidence presented at trial established only that, as a member
and chair of the JaxPort board, his official duties were to vote on certain contracts, none of which
were involved in this case, and to appoint and provide long-term “vision and guidance” to the
JaxPort’s chief executive officer. “[T]here was no evidence that [his] duties included any hands-
on, day to day involvement in the running of [JaxPort].”


                                                22
               Case: 12-11066        Date Filed: 03/13/2013       Page: 23 of 39

that he could not do himself is nonetheless acting in his official capacity. See

generally, Lopez-Lukis, 102 F.3d 1164 (11th Cir. 1997).17 It is the authority

inherent in his position as a board member that has enabled him to exercise his

influence in the first place, and he has a duty to exercise those powers honestly and

in the organization’s interests, rather than his own.

       Finally, to the extent there is any doubt as to the meaning of §§ 1341, 1346,

and 666(a)(1)(B) as applied to this case, we find that any potential vagueness in

these provisions is mitigated by their scienter requirements. See Skilling, 130 S.

Ct. at 2933; Benner, 442 Fed. App’x at 420. As noted above, due process does not

require that criminal statutes speak with absolute clarity as to all possible

applications. “The constitutionality of a vague statutory standard is closely related

to whether that standard incorporates a requirement of mens rea.” United States v.
       17
          Lopez-Lukis involved a public official who accepted bribes in exchange for her vote
and the use of her influence to secure a majority vote from other board members on those
matters. See 102 F.2d at 1168. Considering these acts independently of one another, we
observed:

               The appellees concede that a county commissioner commits
               honest-services fraud when she sells her vote. It is no less a
               violation of sections 1341 and 1346, however, for that
               commissioner, in addition to selling her vote, to take steps to
               ensure that a majority of commissioners vote with her. In both
               scenarios, the commissioner deprives her constituents of their right
               to her honest services by deciding how to vote based on her own
               interests. The second scenario simply makes this deprivation more
               concrete. In addition to depriving her constituents of their right to
               her honest services, she seeks to ensure that the actions the Board
               takes are in her own bests interests instead of the best interest of
               the public.

102 F.2d at 1168 (internal citations omitted).
                                                 23
                Case: 12-11066       Date Filed: 03/13/2013       Page: 24 of 39

Waymer, 55 F.3d 564, 568 (11th Cir. 1995) (citing Colautti v. Franklin, 439 U.S.

379, 395 (1979)). In this case, to convict Nelson for honest-services fraud, the

Government had to prove that he “devised or intend[ed] to devise any scheme or

artifice to [deprive another of the intangible right of honest services].” See 18

U.S.C. § 1341, 1346. Likewise, to convict Nelson of federal funds bribery, the

Government had to prove that he “corruptly” solicited or demanded something of

value, “intending to be influenced or rewarded . . . .” 18 U.S.C. § 666(a)(1)(B).

We are satisfied that, if in fact Nelson reasonably believed that his conduct was

lawful, due to the nature of his role on the JaxPort board or for any other reason,

the jury could have found that he did not have the intent required to commit these

crimes. 18 The jury did not.

B.    The Court’s Instructions to the Jury

      Next, Nelson argues that we should vacate his mail fraud and federal funds

bribery convictions because the manner in which the district court instructed the

jury on these charges “failed to provide the jury with a means of discerning


      18
           Jury Instruction No. 21 provided that:

                ‘Good faith’ is a complete defense to a charge that requires intent
                to defraud. A defendant isn’t required to prove good faith. The
                Government most prove intent to defraud beyond a reasonable
                doubt. An honestly held opinion or an honestly held belief cannot
                be fraudulent intent—even if the opinion or belief is mistaken.
                Similarly, evidence of a mistake in judgment, an error in
                management, or carelessness can’t establish fraudulent intent.


                                                24
             Case: 12-11066     Date Filed: 03/13/2013    Page: 25 of 39

whether [he] took a bribe.” Nelson concedes that, because he did not raise this

objection at trial, plain error review applies. See United States v. House, 684 F.3d

1173, 1196 (11th Cir. 2012) (citing United States v. Felts, 579 F.3d 1341, 1343

(11th Cir. 2009)). Thus, we will reverse his convictions only if the jury

instructions, considered as a whole, “[were] so clearly erroneous as to result in a

likelihood of a grave miscarriage of justice, or the error seriously affect[ed] the

fairness, integrity, or public reputation of judicial proceedings.” United States v.

Starke, 62 F.3d 1374, 1381 (11th Cir. 1995).

      Nelson cites to two points of error in the court’s instructions, both

concerning what he argues are “hopelessly circular” propositions on an “essential

point of law”—i.e. what constitutes a “bribe.” First, Nelson argues that the court’s

honest-services instruction was circular because the phrase “intent to defraud,”

defined in the instruction as “act[ing] knowingly and with the specific intent to

solicit, demand, or accept bribe payments,” conflated the statute’s mens rea

requirement with the underlying criminal conduct: bribery. Thus, Nelson argues,

the jury was effectively instructed that “Nelson took a bribe if he had the intent to

do so and he had the requisite intent if he in fact took a bribe.” As Nelson

concedes, however, he specifically requested that the language “specific intent to




                                          25
               Case: 12-11066        Date Filed: 03/13/2013        Page: 26 of 39

solicit, demand, or accept bribe payments” be included in the court’s instruction. 19

Further, when the court asked Nelson’s attorney whether the instruction as finally

written conformed to what he requested, Nelson’s attorney replied, “Yes, sir.”

Nelson cannot now complain about the circularity of an instruction that he, through

counsel, requested and approved. 20 See United States v. Silvestri, 409 F.3d 1311,

1337 (11th Cir. 2005) (“When a party responds to a court’s proposed jury

instructions with the words ‘the instruction is acceptable to us,’ such action

constitutes invited error.”).

       Nelson’s second argument is similarly unavailing. According to Nelson,

because the court’s instructions provided that corrupt intent is an element of both

honest-services fraud and federal funds bribery, and because the term “corruptly”

was defined therein as requiring the jury to find that Nelson intended to act




       19
           Our pattern instruction for §§ 1341 and 1346 defines the phrase “intent to defraud” as
meaning “to act knowingly and with the specific intent to deceive someone, usually for personal
financial gain or to cause financial loss to someone else.” See Eleventh Circuit Pattern Jury
Instructions (Criminal Cases), Basic Instruction 50.2 (2010). Maintaining that this “garden
variety” definition is not suitable for cases that do not involve traditional deception, such as the
instant case, Nelson’s attorney asked the court to strike all of the language following “specific
intent to” and replace it with “solicit, demand, or accept bribe payments.”
The court obliged.
       20
          Nelson now claims that the only reason he requested this definition was “to insure that
simple concealment would not be grounds for conviction.” Be that as it may, whether Nelson
had good reason to request the instruction does not change the fact that any resulting confusion
was a product of his own doing.


                                                 26
               Case: 12-11066        Date Filed: 03/13/2013       Page: 27 of 39

“unlawfully,” 21 the jury was effectively instructed that Nelson “act[ed] ‘corruptly’

[if] his conduct [was] unlawful and his conduct [was] unlawful if he act[ed]

corruptly.” The net effect of this error, Nelson maintains, was to “propel[] the jury

to look elsewhere to determine whether [he] engaged in culpable conduct and to

engage in subjective individual judgments unmoored from any coherent legal

standard.”

       We disagree. The court’s definition of “corruptly,” adopted verbatim from

our pattern instruction for federal funds bribery, did not merely instruct the jury

that Nelson “act[ed] ‘corruptly’ [if] his conduct [was] unlawful,” but rather, it

required—correctly—that the jury find that Nelson voluntarily and deliberately

engaged in unlawful conduct. See Eleventh Circuit Pattern Jury Instructions

(Criminal Cases), Basic Instruction 24.2 (2010). In other words, Nelson had to

know that accepting payments from SSI in exchange for representing the

company’s interests at JaxPort was something that the law forbids. The jury was

thus propelled to look to Nelson’s state of mind in joining the conspiracy—a task

that, as noted above, the jury was equipped to take on.

       In any event, even to the extent that the court’s instructions may be

considered to contain a degree of circularity, we are not left with “substantial and
       21
          The term “corruptly” was defined in the federal funds bribery instruction as acting
“voluntarily, deliberately and dishonestly to either accomplish an unlawful end or result or to use
an unlawful method or means or result.” The term was not defined in the honest-services
instruction.


                                                27
             Case: 12-11066     Date Filed: 03/13/2013    Page: 28 of 39

ineradicable doubt as to whether the jury was properly guided in its deliberations.”

See United States v. Beasley, 72 F.3d 1518, 1525 (11th Cir. 1996). On the whole,

the instructions “accurately express the law applicable to the case.” See id. And,

as other circuits have observed, the term “corruptly” has a commonly understood

meaning. See United States v. McElroy, 910 F.2d 1016, 1021 (“The term

‘corruptly’ is ordinarily understood as referring to acts done voluntarily and

intentionally and with the bad purpose of accomplishing either an unlawful end or

result, or a lawful end or result by some unlawful method or means.”) (internal

quotation marks omitted); United States v. Pommerening, 500 F.2d 92, 97 (10th

Cir. 1974) (The “words ‘corruptly’, ‘value’, and ‘influence’ are applied in their

ordinary, everyday sense. It is obvious from reading [18 U.S.C. §] 201(b) that

Congress intended to prohibit individuals from giving government employees,

while they are acting in their official capacity, compensation in return for special

favors.”). We therefore decline to reverse Nelson’s convictions merely because

isolated clauses of the jury instruction may be “confusing, technically imperfect, or

otherwise subject to criticism.” Beasley, 72 F.3d at 1525.

C.    The Testimony of Louis Naranjo

      Finally, Nelson argues that the district court erred under Rule 403 of the

Federal Rules of Evidence in admitting the testimony of JaxPort’s director of

procurement, Louis Naranjo, who testified regarding a meeting he had with Nelson


                                          28
             Case: 12-11066      Date Filed: 03/13/2013    Page: 29 of 39

before the alleged conspiracy. Rule 403 permits a trial judge to exclude otherwise

relevant evidence if its probative value is substantially outweighed by the danger

of unfair prejudice. The court’s authority should be used sparingly, however, as

“the balance under Rule 403 should be struck in favor of admissibility.” United

States v. Elkins, 885 F.2d 775, 784 (11th Cir. 1989). Similarly, on appeal, we

“look at the evidence in a light most favorable to its admission, maximizing its

probative value and minimizing its undue prejudicial impact.” Id. Only upon a

clear showing of abuse of discretion will we reverse a trial court’s evidentiary

ruling. See United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009).

“[W]e must affirm unless we find that the district court has made a clear error of

judgment, or has applied the wrong legal standard.” United States v. Frazier, 387

F.3d 1244, 1259 (11th Cir. 2004) (en banc).

      As explained above, the testimony at issue pertained to a November 2005

meeting wherein Nelson, in the presence of JaxPort’s CFO, Ron Baker,

complained to Naranjo about JaxPort’s dredging contractor, SeaTech, and asked

Naranjo to cancel JaxPort’s contract with the company. According to Young,

Nelson also suggested that SSI was “ready to go.” Nelson objected to the

admission of this testimony at trial, but the district court, following a proffer

examination of the witness, concluded that Naranjo’s testimony would not be




                                           29
             Case: 12-11066     Date Filed: 03/13/2013   Page: 30 of 39

unfairly prejudicial. The district court later reaffirmed this ruling when denying

Nelson’s motion for a new trial.

      On appeal, Nelson argues that, by admitting Naranjo’s testimony, the district

court “invited the jury to convict [him] on the basis of uncharged conduct.”

Specifically, Nelson highlights the fact that the events described in Naranjo’s

testimony took place almost a full year before Nelson and Young’s alleged

conspiracy. Nelson also stresses that, in the broader context of the Government’s

case, Naranjo’s testimony “stood alone as a dramatic instance of Nelson pressuring

a [JaxPort] staff member in apparent support of SSI.” Nelson argues that “[t]here

was no evidence of similar conduct during the course of the conspiracy.”

      On balance, and in light of the principles described above, we do not find

that the district court abused its discretion in allowing Naranjo’s testimony.

Although Naranjo’s testimony related to conduct that preceded the conspiracy

alleged in the indictment, it was unquestionably probative as to a number of issues

bearing upon Nelson’s guilt. For example, Naranjo’s testimony corroborated and

gave context to Young’s testimony that, in asking to be “put on the payroll,”

Nelson told Young that he was already doing “twice as much” for SSI as Forentino

was doing. Likewise, Naranjo’s testimony illustrated how and to what degree

Nelson was capable of exercising influence over JaxPort staff—particularly its

CFO, Ron Baker, who arranged the meeting between Nelson and Naranjo. Thus,


                                          30
             Case: 12-11066     Date Filed: 03/13/2013    Page: 31 of 39

the jury might have reasonably inferred from Naranjo’s testimony that, at the time

of the conspiracy, Nelson believed that his meeting with Baker and Naranjo was

illustrative of the type of favors that he was willing and able to offer SSI in

exchange for bribe payments.

      At the same time, however, Naranjo’s testimony was not necessarily

prejudicial to Nelson’s case, as other inferences could be drawn from the

November 2005 meeting. As recognized by the district court, Naranjo’s cross-

examination of Naranjo highlighted various issues related to SeaTech’s

performance from which the jury might have reasonably inferred that “Nelson was

doing everybody a favor by suggesting that SeaTech be terminated.” This

conclusion lends support to Nelson’s theory of the case—namely, that, in

representing SSI’s interests at JaxPort, he was never in violation of his fiduciary

obligations to the board or to the public.

      Accordingly, we find that the district court did not make a clear error of

judgment or apply the wrong legal standard in admitting Naranjo’s testimony.

                                          III.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.




                                             31
             Case: 12-11066     Date Filed: 03/13/2013   Page: 32 of 39

WILSON, Circuit Judge, concurring:

      The dissent may well be correct that the investigation of Nelson began with

a pre-Skilling theory of criminal concealment. And if the Government’s case

rested only on Nelson’s nondisclosure of the SSI payments, then I would be

inclined to agree with the dissent that no crime within the meaning of § 1346

occurred. Skilling definitively foreclosed the possibility that honest services fraud

could criminalize undisclosed conflicts of interest. But the record shows that

Nelson did not merely hide a business relationship—he hid payments that were

intended to influence his actions as the chairman of JaxPort. It should come as no

surprise that bribes are often concealed. Nelson’s concealment was not the crime;

it was merely a symptom.

      I am also unpersuaded that Young’s payments to Nelson were not bribes

because they were “permitted.” Permitted by whom? Nelson points to two

grounds: the rubber stamp of Jacksonville’s General Counsel Cindy Laquidara, and

the fact that Nelson refrained from voting on SSI matters. For starters, a

municipality’s legal opinion hardly binds the Justice Department or this court.

More importantly, Laquidara based her opinion on a mere fraction of the truth,

because Nelson only revealed to her that he had submitted a joint bid with SSI to

the United States Army Corps of Engineers. He did not reveal the most important

information: he was on SSI’s payroll as a lobbyist.


                                         32
             Case: 12-11066     Date Filed: 03/13/2013    Page: 33 of 39

      Nelson’s only remaining justification is that he recused himself from voting

on matters involving SSI. This presumably stems from section 112.3143(3)(a) of

the Florida Statutes, which provides that no “public officer shall vote in an official

capacity upon any measure . . . which he or she knows would inure to the special

private gain or loss of any principal by whom he or she is retained.” Although this

argument must undoubtedly fail, it reveals that Nelson is likely as much a victim of

circumstance as his own cupidity. Nelson seems to have been under the

impression that as long as he recused himself, he could accept any payment that

came his way.

      Yet it cannot be the case that public officials are immune from the federal

corruption laws simply because they refrain from voting “yea” or “nay,” for the

simple fact that it cannot be seriously contended that Nelson’s influence on the

board was limited to voting. The record contained numerous instances of Nelson

exerting influence on SSI’s behalf. Although we have not decided if bribery in the

honest services context requires a showing of quid pro quo, even assuming that it

does, this case obviously meets that standard. See United States v. Siegelman, 640

F.3d 1159, 1173–74 (11th Cir. 2011), cert. denied, 132 S. Ct. 2711 (2012). For

example, Young testified that he asked for, and received, Nelson’s help in

obtaining a change order’s approval that added almost $150,000 of work to SSI’s

contract. Young also testified that he understood his payments to Nelson to be


                                          33
              Case: 12-11066    Date Filed: 03/13/2013    Page: 34 of 39

bribes. There was more than enough evidence for a jury to find that Nelson

knowingly accepted payments that were intended to influence his acts as a public

official.

       It is unfortunate that it appears to have been routine for JaxPort board

members to lobby for companies that routinely brought business before it. It is

entirely conceivable that Nelson became swept up in what was the standard

operating procedure for the board’s unpaid, part-time members. The dissent points

out that Fiorentino, a fellow board member and lobbyist, was “innocent” simply

because he did not conceal his financial relationship with Young. I must agree

that I am unable on this record to discern a difference between Fiorentino’s

conduct and Nelson’s. But Fiorentino’s lack of a conviction does not

automatically gut Nelson’s. For whatever reason, the Government opted not to

pursue Fiorentino, and the Court has no authority—absent very unusual

circumstances—to interfere with the exercise of the prosecutor’s charging

discretion.




                                          34
               Case: 12-11066        Date Filed: 03/13/2013       Page: 35 of 39

HILL, J., dissenting:

       Tony Nelson concealed his financial relationship with SSI from JaxPort.

This was not a crime. The investigation of him and the indictment against him,

however, were instigated at a time when such concealment was thought by all to be

a crime. After Skilling, we know that it never was. Nelson’s concealment of a

financial interest in SSI was not a violation of his fiduciary duty to JaxPort. It did

not deprive JaxPort of his honest services.1

       Nevertheless, Nelson was convicted of honest services fraud. The evidence

was that he was told that, as a part-time, unpaid member of JaxPort Board, he

could lawfully advocate on behalf of SSI – as a paid lobbyist, just as was

Fiorentino – and he did so. The evidence was that he was told he could not vote on

any matter involving SSI and that he did not do so. 2




1
  During the time of misapprehension by many that concealment would be criminal, FBI agents
made an early-morning, unannounced call on Nelson at his home. One agent questioned him and
another made notes. During the meeting, Nelson admitted that he had not told JaxPort of his
relationship with SSI. This concealment would have been seen as enough for a prosecution at
the time. Thereafter, Skilling was decided; the prosecution became one for bribery.
2
  I am troubled by the concurrence’s reference to Jacksonville General Counsel’s advice to
Nelson that he was permitted to be a paid lobbyist for SSI so long as he did not vote as a “rubber
stamp” opinion. The reference implies that there was something wrong or lacking in the opinion
and there is no evidence in the record to support such an inference. Furthermore, if Nelson was
not entitled to rely on Jacksonville’s rules – as interpreted by its own lawyer and regarding its
own entity – to guard that his behavior was not in violation of those rules, then how is any local
official safe from federal prosecution based on its own interpretation of those rules.


                                                35
               Case: 12-11066        Date Filed: 03/13/2013       Page: 36 of 39

The evidence was that no economic harm befell JaxPort as the result of Nelson’s

lobbying for SSI.3

         So the question becomes, where is the crime here? The only difference that

I can see between what the government says is the innocent conduct of Fiorentino

and the guilty conduct of Nelson is that Nelson concealed his relationship with

SSI. This is not a crime. Skilling flatly rejects such a theory of honest services

fraud.

         The majority opinion correctly states that in order to be guilty of honest

services fraud, the jury had to find that “Nelson voluntarily and deliberately

engaged in unlawful conduct.” But then it goes on to say that “Nelson had to know

that accepting payments from SSI in exchange for representing the company’s

interest at JaxPort was something that the law forbids.” But this is not so. The law

did not forbid Nelson from representing SSI’s interests – only from voting on any

matter affecting them, which he did not do.

         So, once again – where is the crime here?

         As a result of Skilling, I believe that a financial concealment case morphed

into a bribery prosecution. The only remaining problem – but a pretty significant

one – was that Nelson had been told that he could accept payment from SSI to
3
 The concurrence notes that Nelson helped SSI get a change order. This is no evidence of
wrongdoing – the testimony was that SSI was due the change order and the additional payment.
Nelson’s conduct in assisting SSI to get the change order, therefore, could not be a violation of
his duty to JaxPort.


                                                36
              Case: 12-11066       Date Filed: 03/13/2013       Page: 37 of 39

advocate on its behalf in connection with the JaxPort. His agreement with SSI to

do so – and to receive payment for doing so 4 – cannot be a bribe if it is permitted.

Therefore, the government’s theory became that the concealment of his financial

relationship – although not a crime in itself – was evidence that Nelson’s intent in

accepting payment was corrupt, making otherwise legal payments illegal – a bribe.

       There are two problems with this theory. The first is a legal objection and

the second a failure of proof.

       First, the government failed to prove Nelson had a corrupt intent to be

bribed. The government proved only that Nelson sought to conceal his relationship

with SSI – not why. Contrary to the majority opinion, the government did not

prove that Nelson thought what he was doing was illegal. The word “bribery” does

not appear anywhere in the FBI agent’s notes of her interviews with Nelson. She

admitted at trial that those notes contain Nelson’s statement that he “now” knows

that the payments were “wrong.” 5 The word “now” was underlined three times by

the agent. Clearly Nelson sought to hide the SSI payments. I do not know why.

But neither does anyone else – least of all the jury. Perhaps tax evasion was his

motive. That is a crime; just not the crime charged here.



4
 It should be noted, I think, that Nelson received payment monthly whether he accomplished
anything or not.
5
 The concurrence notes that Young testified that he thought the payments were bribes, but
Young’s mens rea cannot be used to convict Nelson.
                                              37
             Case: 12-11066     Date Filed: 03/13/2013    Page: 38 of 39

      Second, and more importantly, concealment alone is legally insufficient to

prove Nelson had corrupt intent to be bribed. If Nelson had no duty to disclose his

financial relationship with SSI, as Skilling says, and the payments were permitted,

as he was told, then the jury was not permitted to infer a corrupt intent to be bribed

by his concealment. The government’s theory was that – although concealment is

not a crime – it was evidence of corrupt intent and this mens rea turned lawful

lobbying into unlawful bribery. I disagree. Bribery requires a corrupt agreement

to perform an unlawful official act – an actus reus. In this case, Nelson agreed to

perform a lawful act. The lobbying was permitted. An agreement to perform a

lawful act is called a contract, not bribery. Even if the government had proved a

mens rea, I don’t believe that it proved an actus reus in this case.

      In my view, the jury instructions in this case were fatally defective. The jury

was instructed that Nelson had a duty to JaxPort, the existence of which is an

essential element of the crime of honest services fraud. But they were never

enlightened as to the nature and limits of this duty. The unique circumstance of

this case – that Nelson was a part-time, unpaid member of the board, fully entitled

to lobby JaxPort on behalf of SSI and to be paid for those efforts – required that the

jury be carefully instructed as to the limits of his duty to JaxPort. That was not

done. If it had, maybe he would have been acquitted.




                                          38
              Case: 12-11066     Date Filed: 03/13/2013     Page: 39 of 39

      Nor did the instructions require the jury to find any corrupt intent apart from

Nelson’s concealment of his relationship with SSI. If his acceptance of payment

was not unlawful, then the only evidence upon which the jury could have

concluded that he had a corrupt intent in accepting them was that he concealed

them. But we know that concealment cannot be the crime here.

      The majority says that if these instructions were error, the error was not

plain. I disagree. Failure to adequately instruct the jury on the scope of Nelson’s

duty to JaxPort – an essential element of the crime of honest services fraud – and

the necessity to find a violation of that duty is fatal to the verdict. Failure of the

instructions to require the jury to find that he had a corrupt intent – apart from his

concealment of a financial interest in SSI – was also fatal to the verdict.

      For these reasons, I respectfully dissent.




                                           39